DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 17  are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Oishi et al. (US 2020/0185936), hereinafter Oishi.
As to claim 1, Oishi discloses in figures 1-3 and 26, a charger integrated circuit (IC) for charging  [noted that all the elements are located in a single circuit and can be considered as IC] a battery device including a first battery  [first high-voltage  battery ( (11); see figures 1-2 and also ¶0066]  and a second battery [ a second high voltage battery (12); see ¶0066; see figures 2-3], the charger IC comprising: a first charger  [charger power supply (2-3) receives power from AC main supply and can be considered as a charger unit. It is also disclosed by Oishi board charger (OBC) (60) receiving AC main; see ¶0109]] configured to generate a first charging current from an input voltage  [noted that the charger is receiving power from main power supply such as AC] when the input voltage is received from an input voltage terminal [the input is received from the main power supply]; and
 a battery switch [switching transistors; 41e and 41f’ see ¶0139, ¶0148 and ¶00153] configured to provide the first charging current to the battery device, the battery switch comprising a plurality of transistors for connecting the first battery and the second battery in series or in parallel based on the input voltage [see ¶00161-0162, ¶00164-0165], a first both-end voltage of the first battery and a second both-end voltage of the second battery [noted that the transistor switches and the relay switches in combinations are used to connect the batteries in series or parallel and also the series and parallel connections are based on battery terminal voltages and charging voltages; see ¶00161-0162 and Abstract].
          As to claim 2, Oishi discloses in figures 1-3 and 26, wherein at least one of the plurality of transistors  [see figure 26] performs a current control function limiting at least one of a first battery current applied to the first battery and a second battery current applied to the second battery [noted that the charging circuit uses the transistor switches to limit the charging current flows into the battery].
           As to claim 17, Oishi discloses in figures 1-3 and 26, wherein the first charger comprises a direct charger including at least one switch connected between the input voltage terminal and a node configured to connect a positive terminal of the first battery [see figure 26].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5  and  20 are  rejected under 35 U.S.C. 103 as being unpatentable over Oishi in view of  Nakao et al. (US 2020/0047637) in view of (CN105703424),  hereinafter 424’
As to claims 3 and 20,  Oishi discloses in figures 1-3 (see figure 2 below):-


    PNG
    media_image1.png
    539
    643
    media_image1.png
    Greyscale

         a first  switch [see element 41b, see figure above]  connected between a first node and a ground terminal, the first node being configured to connect a negative terminal of the first battery [First battery 111]; a second switch [switch 41a; see figure above] connected between the first node and a second node, the second node being configured to connect a positive terminal of the second battery; a third switch switch [41a; see figure above ] connected to a third node configured to connect aPage 2 of 8Application No. NEW SEC.4649 Preliminary AmendmentSeptember 3, 2020positive terminal of the first battery; and a fourth switch [switch  (41c); see figure above] connected between the second node and the third switch, wherein when the second switch is turned ON, the first battery and the second battery are connected in series [see figure 3], and when the first switch , third transistor and fourth switches  are turned ON, the first battery and the second battery are connected in parallel [see figure above].
            Nakao does not explicitly  the switches are transistor switches. 
  However, 424’ discloses using or replacing Relay switches with MOSFET transistor switches’ [see page 1, paragraph 2].
   It would have been obvious to a person having ordinary skill in the art at the time the invention was made to replace relay switches of Nakao with transistor switches as taught by 424’ in order to have less expensive and  easily monitored  switching device. 
            As to claim 4, Nakao discloses in figures 2-3,  plurality of transistors further comprises a fifth transistor [32b] connected between a fourth node and an output node, the fourth node being between the third and fourth transistors, and the output node being configured to connect a load.
As to claim 5,  Nakao disclose in figures 2-3, wherein at least one of the first transistor and the third 25transistor performs a current control function limiting a first battery current applied to the first battery, or the fourth transistor performs a current control function limiting a second battery current applied to the second battery [see figures 2 and 3, the switches are controlled the current flows through the batteries; 424’ discloses transistor switches].
Claims 14 -15 and  19  are rejected under 35 U.S.C. 103 as being unpatentable over Oishi in view of  Nakao et al. (US 2020/0047637).
            As to claims 14 and 19, Oishi discloses in figures 1-3 and 26, a charger integrated circuit (IC) for charging a battery device including a first battery and a second battery [first high-voltage  battery ( (11); see figures 1-2 and also ¶0066;   a second high voltage battery (12); see ¶0066; see figures 2-3]see figures 2-3 and 26], the charger IC comprising:
        a battery switch [switching transistors; 41e and 41f’ see ¶0139, ¶0148 and ¶00153 ] configured to provide one of the first charging current and the second charging current to the battery device, wherein the battery switch comprises a plurality of transistors for connecting the first battery and the second battery in series or in parallel based on the input voltage[ see ¶00161-0162, ¶00164-0165], a first both-end voltage of the first battery, and a second both-end voltage of the second battery,[ noted that the transistor switches and the relay switches in combinations are used to connect the batteries in series or parallel and also the series and parallel connections are based on battery terminal voltages and charging voltages; see ¶00161-0162 and Abstract]
  wherein at least one of the plurality of transistors performs a current control function limiting one of a first battery current applied to the first battery and a second battery current applied to the second battery [noted that the transistor switches and the relay switches in combinations are used to connect the batteries in series or parallel and also the series and parallel connections are based on battery terminal voltages and charging voltages; see ¶00161-0162 and Abstract].
           Oishi does not explicitly discloses,  a direct charger configured to generate a first charging current from an input voltage received from an input voltage terminal; a switching charger configured to generate a second charging current from the input voltage.
  However, Nakao discloses in  figures 1-2, a direct charger configured to generate a first charging current [DC charger (20)]  from an input voltage received from an input voltage terminal; a switching charge [AC charger  (10)is switching charger]  configured to generate a second charging current from the input voltage 
         It would have been obvious to a person having ordinary skill in the art at the time the invention  was made to use modify Oishi’s apparatus  and add plurality of charger as taught by Nakao in order to allow vehicle battery to be charged when AC main is not available.  
       As to claim 14,  Nakao discloses in figure 2, a second charger  [Dc charger (20)] configured to generate a second charging current from the input voltage when the input voltage is from the input voltage terminal, wherein when the input voltage has a fixed voltage level [DC is fixed doesn’t varied], the first charger is inactivated, the second charger is activated, and the battery switch connects the first battery and the second battery in parallel and provides the second charging current to the battery device, and when the input voltage has a variable voltage level, the first charger is activated, and the battery switch provides the first charging current to the battery device [see ¶0035-0036].
          As to claim 15, Nakao discloses in figures 1-2, wherein the second charger comprises a switching charger [noted that the AC charger can be considered as switching charger].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi in view of Swei et al. (US 20110199152), hereinafter Swei.
As to claim 18, Oishi discloses all of the claim limitations  a controller configured to control a resistance value of at least one of the plurality of transistors such that a current flowing through the at least one of the plurality of transistors does not exceed a reference value.
Swei discloses in figure  2,   a controller [controller 270] configured to control a resistance value  [RS is controlled to control the resistance of the transistor] of at least one of the plurality of transistors such that a current flowing through the at least one of the plurality of transistors does not exceed a reference value [see ¶0030-031].
It would  have been obvious to a person having ordinary skill in the art at the time the invention was made to add resistor element to control the current flowing into the transistors in Oishi’s apparatus as taught by Swei so that the charging current is adjusted to  avoid transistor damage due to high current. 

Allowable Subject Matter
Claims 6-13  and 16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Claim 6 recites, inter alia,  wherein a resistance value of the at least one of the first transistor and the third transistor is adjusted such that the first battery current does not exceed a first reference value, or a resistance value of the fourth transistor is adjusted such that the second battery current does not exceed a second reference value. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
      Claim 7 recites, inter alia wherein when the first both- end voltage of the first battery is about equal to the second both-end voltage of the second battery, the second transistor is turned ON, the first transistor and the third transistor are turned OFF, and the first battery and the second battery are connected in series. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
            Claim 9 recites, inter alia,  wherein when a difference between the first both-end voltage of the first battery and the second both-end voltage of the second battery is greater than or equal to a reference value, the first transistor, the third transistor, and the fourth transistor are turned ON, the second transistor is turned OFF, and the first battery and the second battery are connected in parallel. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
          Claim 12 recites, inter alia, wherein when the first charger does not receive the input voltage at the input voltage terminal, the first transistor, the third transistor, and the fourth transistor are turned ON, the second transistor is turned OFF, and the first battery and the second battery are connected in parallel.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
          Claim 16 recites, inter alia, wherein the switching charger comprises: a first switch, a second switch, and a third switch connected in series between the input voltage terminal and a ground terminal; an inductor connected between a switching node and an output node, the switching node disposed between the second switch and the third switch, and the output node being configured to connect a system load; and a fourth switch connected between the output node and the battery switch. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
             Li (US 2020/0127467) discloses in figures 6-7, first battery [BAT1] and second battery [BAT2] are connected with the switching charger [112]. The batteries can be coupled in parallel or in series  [see ¶0030].
    Verbridge (US 2019/0126761) discloses in figures 1-3, a battery charger [270]  and first battery module [210] and second battery module [211]. The battery modules are charged iin series or parallel [see ¶0056 and ¶0062].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859